DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-12, in the reply filed on 11/28/2022 is acknowledged.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/12/2020, 10/16/2020, and 11/09/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 06/12/2020 have been considered.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, at line 1, replace “comprising” with “further comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “essentially free of particles” in claim 9 renders the claim indefinite.  The phrase “essentially free of particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the metes and bounds of the “essentially free of particles” can not be determine to satisfy the claimed limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0171990 A1 (hereinafter Asgari).
Initially, it should be noted that the Asgari reference is cited in the IDS filed on 11/09/2022.
With respect to claim 1, Asgari disclose a sol/gel material  as a coating composition suitable for ink-jet printing (See [0020], [0091], and [0092]). Thus, the sol/gel material  (coating composition) of Asgari fulfills the claimed ink. Asgari disclose that the sol/gel material comprises acidic or basic catalysts wherein the bases is sodium hydroxide, ammonia, and carbonate (See [0071]); sol/gel components (claimed sol-gel precursor composition) can be a blend of encapsulated active agents in a presence of water (solvent) (See [0065]); and a block polymer surfactant (poloxamers, see [0045]).   
Asgari failed to anticipate the claimed invention because Asgari does not teach with sufficient specificity to anticipate – there is some picking and choosing of catalyst and surfactant components to meet the claimed invention. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate an ink composition as claimed because Asgari discloses a printable composition (ink) that includes a catalyst selected from a base material and a surfactant including copolymer surfactant. Therefore, it would have been within the purview of a skilled artisan to arrive at the claimed ink.
Regarding claim 2, Asgari discloses that the basic catalyst includes sodium hydroxide, ammonia, and carbonate, as well as organic amines (See [0071]). Asgari discloses that the composition further comprises fillers preferably including alkaline or alkaline earth carbonates (See [0074]). The basic catalyst and or filler of Asgari fulfills the claimed sodium carbonate.
Regarding claim 5, Asgari disclose a colloidal sol (sol gel precursor composition) is present in a dispersion (printable composition) in an amount of about 0.1-10 wt% (See [0062]). The amount of colloidal sol overlaps the claimed concentration of sol gel precursor composition.
Regarding claims 6-7, Asgari discloses that the block copolymers includes those under a trade name pluronic® (See [0045]). Applicant’s claimed block copolymer is described as including various pluronic® types (See [0036] of the present specification). Thus, the block copolymer of Asgari is fulfills the instant claimed block copolymers. 
Regarding claim 9, Asgari discloses a titania sol (sol gel precursor composition) having a particle size in the range of about 5-150 nm (See [0062]). Applicant defines a particle as a solid matter with an average diameter greater than about 5 nm (See [0039]). Since the sol gel material of Asgari can include particle size of not greater than about 5 nm, i.e., equal to 5 nm, sol gel material of Asgari of is not considered as a particle according to Applicant’s definition. Therefore, the printable composition of Asgari is considered free of particles as defined by the Applicant.
Regarding claims 10-11, Asgari discloses a sol/gel component including metal oxide and metal nitrates of various metals including iron and copper (See [0055] and [0056]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Asgari as applied to the above claims, and further in view of US 2007/0167534 A1 (hereinafter Coronado).
Initially, it should be noted that the Coronado reference is cited in the IDS filed on 06/12/2020.
Asgari is relied upon as set forth above.  
With respect to claim 3, Asgari discloses a printable composition comprises sol/gel materials (sol gel precursor composition) and a process of preparing the sol/gel materials in a presence of water and solvent (See [0012], [0020], and [0065]), but does not disclose the sol/gel materials (sol gel precursor composition) comprises a hydroxyl benzene and aldehyde.
Coronado discloses a method of preparing sol-gel polymerization of organic gel precursors such as resorcinol (hydroxyl benzene compound) with formaldehyde (an aldehyde compound) in aqueous solvent to form a sol-gel precursor (resorcinol-formaldehyde gels) exhibiting a shrinkage of less than 5% (See Abstract, [0032], [0051], [0052], [0058], and [0067]). 
Therefore, it would have been obvious for a person skilled in the art at the time the invention was filed to formulate a sol/gel material (sol gel precursor composition) of Asgari by with resorcinol (hydroxyl benzene compound) with formaldehyde (an aldehyde compound) in aqueous solvent as suggested by Coronado in order to form a sol-gel precursor exhibiting a shrinkage of less than 5%. 
Regarding claim 4, Coronado discloses a sol-gel polymerization of 12.38 g of resorcinol and 13.25 g of formaldehyde to 0.555 g of sodium carbonate (catalyst). The amount of sol gel precursor (12.38 g of resorcinol plus 13.25 g of formaldehyde) to catalyst (0.555 g of sodium carbonate) is within the claimed ratios.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari as applied to the above claims, and further in view of US 2013/0084449 A1 (hereinafter Lewis).
Asgari is relied upon as set forth above.  
With respect to claim 8, Asgari discloses a printable composition comprises block copolymer (poloxamers, under trade name pluronic® - See [0045]), but failed to disclose a concentration of 40-50 wt% of block copolymer in the composition.
Lewis discloses an ink comprises a long chain polymer, including block copolymers such as poloxamers, e.g., Pluronics®, in a concentration of 5-50 wt% (See [0052]) in improve printability (See [0093]). The amount of block copolymer (long chain polymer) of Lewis covers the claimed concentration of 30-50 wt% of the instant claim.
Therefore, it would have been obvious for a person skilled in the art at the time the invention was filed to modify the printable composition of Asgari to include up to 50 wt% of block copolymers (long chain polymer) of Lewis in order to improve printable. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari as applied to the above claims, and further in view of US 2016/0067891 A1 (hereinafter Worsley).
Initially, it should be noted that the Worsley reference is cited in the IDS filed on 11/09/2022.
Asgari is relied upon as set forth above.  
With respect to claim 12, Asgari does not discloses a second ink includes graphene.
Worsley discloses mixing a graphene oxide powder with a solution to form a graphene oxide aerogel ink with having high surface area and excellent mechanical elasticity (See Abstract; [0006] and [0031]). The graphene oxide fulfills the claimed graphene.
It would have been obvious for a person skilled in the art at the time the invention was filed to modify the printable composition of Asgari to include graphene oxide to form a second printable composition (second ink) in order to provide high surface area and excellent mechanical elasticity as suggested by Worsley.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761